      Case 2:18-cv-08048-SVW-JC Document 153 Filed 12/05/19 Page 1 of 1 Page ID #:5762
                                                                                CLEAR FORM




                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                          CIVIL MINUTES - TRIAL

 Case No.        CV 18-08048 SVW (JCx)                                                                        Date      December 5, 2019
 Title:          Vernon Unsworth v. Elon Musk

 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   T. Jackson/Lori Stanton                                                 Anne Kielwasser (AM); Laura Elias (PM)
                           Deputy Clerk                                                                  Court Reporter/Recorder


                Attorneys Present for Plaintiff(s):                                                Attorneys Present for Defendants:
L. Lin Wood; G. Taylor Wilson; Nicole Jennings                                  Alexander Spiro; Robert M. Schwartz; William Price;
Wade                                                                            Ellyde Thompson
                             Day Court Trial                       3rd                      Day Jury Trial
           One day trial:                      st
                                    Begun (1 day);         X     Held & Continued;                  Completed by jury verdict/submitted to court.
      The Jury is impaneled and sworn.
      Opening statements made by
 ✔    Witnesses called, sworn and testified.          ✔   Exhibits Identified         ✔     Exhibits admitted.

 ✔    Plaintiff(s) rest.                              ✔ Defendant(s) rest.
      Closing arguments made by                           plaintiff(s)                    defendant(s).                Court instructs jury.
      Bailiff(s) sworn.                                   Jury retires to deliberate.                                  Jury resumes deliberations.
      Jury Verdict in favor of                            plaintiff(s)                    defendant(s) is read and filed.
      Jury polled.                                        Polling waived.
      Filed Witness & Exhibit Lists                       Filed jury notes.               Filed jury instructions.
      Judgment by Court for                                                               plaintiff(s)                 defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                           plaintiff(s)                 defendant(s).
      Case submitted.                Briefs to be filed by
      Motion to dismiss by                                                       is             granted.             denied.           submitted.
      Motion for mistrial by                                                     is             granted.             denied.           submitted.
 ✔    Motion for Judgment/Directed Verdict by Defendant                          is             granted.     ✔       denied.           submitted.
      Settlement reached and placed on the record.
      Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
 ✔ Case continued to                   December 6, 2019 at 9:00 a.m.                          for further trial/further jury deliberation.
      Other:


                                                                                                                         7        :          25
                                                                                Initials of Deputy Clerk                       TJ/LS
cc:


CV-96 (10/08)                                                  CIVIL MINUTES - TRIAL                                                              Page 1 of 1
